Name: 83/596/EEC: Commission Decision of 25 November 1983 approving a supplement to the programme for the fisheries sector in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-12-09

 Avis juridique important|31983D059683/596/EEC: Commission Decision of 25 November 1983 approving a supplement to the programme for the fisheries sector in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 347 , 09/12/1983 P. 0050 - 0050*****COMMISSION DECISION of 25 November 1983 approving a supplement to the programme for the fisheries sector in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) (83/596/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas the French Government forwarded a programme for the fisheries sector in France on 3 June 1981; whereas on 21 January 1982 the French Government communicated the final additional data concerning this programme; Whereas the programme was approved on 7 May 1982 by Commission Decision 82/336/EEC (3); Whereas the French Government communicated a supplement to the programme on 21 April 1983; whereas it supplied information concerning this supplement most recently on 29 September 1983; Whereas the supplement to the programme relates to investments carried out by coastal wholesalers to improve facilities for the refrigeration and filleting of fresh fish; whereas it is intended to promote the rationalization and modernization of this sector; whereas it is also intended to improve product quality and to enhance the value added to basic products; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the supplement includes a sufficient number of the details listed in Article 3 of Regulation (EEC) No 355/77 to show that the aims mentioned in Article 1 of the said Regulation may be achieved in the fisheries sector in France; Whereas the time required for the execution of the supplementary programme does not exceed the period laid down in amended Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion delivered jointly by the Standing Committee on Agricultural Structure and the Standing Committee for the Fishing Industry; HAS ADOPTED THIS DECISION: Article 1 The supplement to the regional programme for the fisheries sector in France, which was submitted on 21 April 1983 and concerning which, further information was most recently supplied by the French Government on 29 September 1983, in accordance with Regulation (EEC) No 355/77, is hereby approved. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 25 November 1983. For the Commission Giorgios CONTOGEORGIS Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1. (3) OJ No L 153, 3. 6. 1982, p. 21.